DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US Application 2019/0053321, hereinafter Islam).
Regarding claims 1, 13,7,19, Islam discloses a signal transmission method, a signal transmission device (Figs. 5-13), the method comprising: 
a memory (930, 1330) configured to store program instructions; a processor (920, 1320) configured to invoke the program instructions stored in the memory to perform following operations:
transmitting and receiving a wakeup signal for waking up a terminal to the terminal ([0140]- [0143], which recites base station 105-b may transmit a wakeup signal to UE 115-b via the UE selected coarse transmit beams); and transmitting a reference signal to the terminal([0140]- [0143], which recites  base station 105-b may transmit a refined reference signal transmission to UE 115-b for a refined beam management procedure); or 
transmitting and receiving a wakeup signal for waking up a terminal and indication information indicating whether a network side transmits a reference signal to the terminal ([0140]- [0143], which recites base station 105-b may transmit a wakeup signal to UE 115-b via the UE selected coarse transmit beams. Base station 105-b may transmit a refined reference signal transmission to UE 115-b for a refined beam management procedure).  
Regarding claims 2, 8, Islam discloses the method according to claim 1, wherein the wakeup signal for is transmitted to the terminal at a first time; and the reference signal is transmitted to the terminal at a second time; wherein the first time is earlier than or equal to the second time, wherein after transmitting the wakeup signal to the terminal, the method further comprises: transmitting a Physical Downlink Control Channel, PDCCH, or a physical downlink traffic channel, or a physical downlink reference signal other than the reference signal to the terminal([0019],[0140]- [0143]).  
Regarding claims 4, 10,16,22, Islam discloses the method according to claim [[3]]2, wherein the PDCCH or the physical downlink traffic channel or the physical downlink reference signal other than the reference signal is transmitted to the terminal at a third time; wherein the third time is later than or equal to the second time; or the third time is earlier than or equal to the second time ([0019],[0140]- [0143]).  
Regarding claims 5,17, Islam discloses the method according to claim 1, wherein the indication information is in the wakeup signal, or the indication information is in a sequence for scrambling the wakeup signal ([0019], [0140]- [0143]).  
Regarding claims 6, 18, Islam discloses the method according to claim 1, wherein the reference signal occupies one or more Orthogonal Frequency Division Multiplexing, OFDM, symbols, and when a plurality of OFDM symbols are occupied, the plurality of OFDM symbols are transmitted continuously or discontinuously ([0019], [0140]- [0143]).   
Claims 11, 23, Islam discloses the method according to claim 8 , wherein after receiving the first wakeup signal, the method further comprises: receiving a second wakeup signal from a neighbor cell; receiving a second reference signal from the neighbor cell ([0019], [0140]- [0143]).   
 	Claims 12, 24, Islam discloses the method according to claim 7, wherein the indication information is obtained from the wakeup signal, or the indication information is obtained from a sequence for descrambling the wakeup signal ([0019], [0140]- [0143]).   
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461